Filed 4/16/13 In re J.G. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re J.G., a Person Coming Under the
Juvenile Court Law.

SOLANO COUNTY HEALTH AND
SOCIAL SERVICES DEPARTMENT,
                                                                         A136412
         Plaintiff and Respondent,
v.                                                                       (Solano County
                                                                         Super. Ct. No. J34634)
R.S.,
         Defendant and Appellant.


         In her third appeal in this dependency matter, the mother of eight-year-old J.G.
(Mother) challenges the juvenile court‟s order terminating her parental rights to J.G.1
She contends the order must be reversed because: (1) the juvenile court erred in not
appointing an expert in autism, a disorder from which J.G. suffered; (2) the beneficial
parent-child-relationship exception to termination of parental rights applied; and (3) there
was insufficient evidence to support a finding that J.G. was adoptable. We reject the
contentions and affirm the order.
                              FACTUAL AND PROCEDURAL BACKGROUND
         In 2011, we resolved Mother‟s two appeals and writ petition in nonpublished
opinions (Apr. 29, 2011, A128565; May 4, 2011, A129655; Nov. 15, 2011, A133244).

1
  Mother has another child, 14-year-old H.G., who is in a permanent planned living
arrangement of long-term foster care and is not a party to this appeal.


                                                             1
To obtain context, maintain consistency and conserve judicial resources, we take judicial
notice of our prior opinions. (Evid. Code, § 451, subd. (a); see In re Luke L. (1996) 44
Cal.App.4th 670, 674, fn. 3.) We restate from our prior opinions the essential facts
underlying the prior proceedings as follows.
                                        First appeal
       H.G. and J.G. are autistic, nonverbal children who require constant attention. The
Solano County Health and Social Services Department (the Department) filed an original
petition on behalf of then five-year-old H.G. on April 12, 2004, after Mother left him
unsupervised for at least two hours while she slept. An original petition was filed on
behalf of then five-month-old J.G. on February 10, 2005. The juvenile court dismissed
both petitions after the Department developed a plan for services for Mother and a
substance abuse assessment showed she had “no signs or symptoms of active addiction.”
       A second petition was filed on July 15, 2008, after J.G. was found wandering
outside in only a diaper, the home was filthy with safety hazards everywhere, and Mother
appeared to be under the influence of a controlled substance. The children were dirty and
were eating dog food and other food off the floor. H.G. was “combative” with a police
officer and J.G. tried to bite another officer. Mother was aggressive towards the social
worker who responded to the home. She did not submit to random drug tests and did not
participate in mental health and substance abuse evaluations. On one occasion, she
pushed a security guard and the Department expressed concern with “the stability of
[Mother‟s] emotional state as she [regularly] goes into rages which range from aggressive
(mostly verbal), to yelling, irrational thoughts and then to crying within a matter of
minutes.” The juvenile court dismissed the second petition on May 5, 2009, after Mother
agreed to participate in services.‟ ”
       The third petition was filed on January 22, 2010, after H.G. was found outside the
home naked and J.G. was found walking up and down the street alone, naked and covered
in feces. The home was filthy, the children had lice, and H.G. was diagnosed with
scabies. Mother appeared to be under the influence of a controlled substance. On
January 22, 2010, H.G. was placed in the same foster home in which he had been placed


                                               2
during the second dependency action. Mother appealed from the juvenile court‟s
jurisdictional and dispositional orders and also challenged a restraining order that had
been issued against her, asserting the restraining order was overbroad and created a
conflict of interest, and that the Department had not complied with the Indian Child
Welfare Act. We affirmed the orders.
                                      Second appeal
       On July 29, 2010, Mother filed a motion requesting that H.G. be placed in a
different foster home or that a hearing be conducted “to determine whether removing
[H.G.] from his placement would be in his best interest.” She declared she had “observed
on several different occasions that [H.G. had] bruises of various size and coloration, and
on varying places on his body, as well as other injuries.” Social worker Alexandra
Fernandez declared that H.G. was a “very active child” who engaged in “self-injurious
behaviors, including banging his head against the wall and hitting himself on the head
with his hands.” At every visit Fernandez supervised, Mother inspected H.G.‟s body by
lifting his clothes and partially pulling his pants down. She “also on occasion asserted
that [H.G.] need[ed] to use the restroom, . . . [then] inspected his unclothed body as part
of the trip to the restroom.” On at least one occasion when Fernandez attempted to
redirect Mother and encourage her to spend her time visiting with her children, Mother
challenged Fernandez, stating, “go ahead and report me.” A social worker had visited
H.G.‟s school and the foster home and had also made an unannounced visit to the foster
home. H.G. appeared to be well cared for and there was no evidence he was being
abused. The juvenile court denied Mother‟s request for an evidentiary hearing, stating it
would not “serve any useful purpose in this case.” It also denied her motion to have H.G.
placed in a different foster home. Mother appealed from the juvenile court‟s orders, and
we affirmed the orders.
                                       Writ petition
       The Department filed a status review report on September 23, 2010, in which it
reported that Mother was not in compliance with most of her case plan, was unemployed,
and had moved at least twice during the review period. She had not begun attending


                                             3
individual psychotherapy. She believed she did not need parenting services or substance
abuse intervention services and denied using drugs. She refused to be tested for drugs on
five occasions and tested negative for drugs on one occasion. At the time of the report,
Mother was having one 1-hour supervised visit with the children per week. She had
attended most of her weekly visits and often greeted the children “with hugs, kisses, and
snack foods.” The juvenile court ordered continued reunification services to Mother and
a minimum of two 1-hour visits per week.
       On November 19, 2010, the Department reported that Mother was acting
inappropriately during visits and that the “resulting chaos” made “visits stressful for the
children.” Despite an August 18, 2010 court order prohibiting her from disrobing H.G.,
Mother “continue[d] to obsess over bruising on [H.G.],” as she lifted his clothing, looked
up and down his arm and on his back and shoulders searching for bruises. During one
visit, Mother was “ „all over [H.G.],‟ ” leaving J.G. “on his own.” She told H.G. she was
going to sue the county and that maybe the county could buy them a house. She called
H.G. her “sexy boy” and discussed her dissatisfaction with H.G.‟s foster care placement.
The juvenile court reduced visits to once or twice per week, per the social worker‟s
discretion.
       On March 1, 2011, the Department reported that Mother‟s home had not yet been
assessed and she had not begun individual counseling. Mother told the social worker that
she “did not believe that the court should be involved with her and her children and that
. . . she ha[d] filed an appeal in this matter.” She stated there was “no reason . . . the
children should not be with her” because she was “not neglectful of her children and in
fact [wa]s over protective of them.” The juvenile court continued reunification services
to Mother and increased supervised visitation to two 1-hour visits per week.
       On July 5, 2011, the Department recommended in its 18-month status review
report that family reunification services for Mother be terminated and the matter be set
for a section 366.26 hearing. Mother was living in a small “in-law type of housing unit”
that was not adequate for housing the children. She reported to the social worker that she
attended one individual counseling session and was told she did not need counseling.


                                               4
She was not participating in substance abuse services and had refused to submit to a drug
test on five occasions. A psychiatric evaluation showed that Mother‟s “insight into her
personality traits and previous condition [wa]s not good.” Mother was visiting the
children twice a week, and some unsupervised visits had occurred.
       At an August 22, 2011 contested 18-month review hearing, a social worker
testified that Mother tested positive for methamphetamine that month. Mother had
visited the children throughout the course of the case and many of the visits had gone
well, but there were also reports of problems with Mother‟s behavior during visits. The
parties agreed to accept an offer of proof that another social worker, if called to testify,
would testify that she had been to Mother‟s residence twice, that she observed the
children come “right to [Mother] as if they were comfortable,” and that Mother “appeared
engaged in taking care of the children.”
       Mother testified she had been in her current residence since February 2011 and
was working as a care provider for a girl with severe autism. She planned to move into a
larger home if the children were placed back in her care. She had been attending support
groups, had read various books regarding autism, and was willing to continue working
with the Department on family maintenance services if her children were placed back in
her care. She wanted her children to come home with her immediately and denied there
were issues preventing her from meeting their needs. She denied using drugs but had no
explanation for the positive drug test.
       The juvenile court ordered that the children remain in out-of-home placement,
terminated reunification services to Mother, and scheduled a section 366.26 hearing. The
court ordered a minimum of one supervised visit per week. Mother filed a notice of
intent to file writ petition. We denied the writ petition.
                                       Current appeal
       The Department filed a section 366.26 report on December 8, 2011, in which it
recommended that the juvenile court select a permanent plan living arrangement for H.G.
and continue the hearing for J.G. for six months to further assess J.G.‟s permanent plan.
Then seven-year-old J.G. was a client of North Bay Regional Center. He had been


                                               5
diagnosed with autism and PICA (a pattern of eating nonfood items such as plastic and
toys) and had developmental delays. He was not toilet trained, had auditory and sensory
processing difficulties, threw tantrums, and tended to run back and forth across rooms.
Although J.G. was nonverbal, he used a few sign language signs and gestures to
communicate his needs, and also communicated through a communication system of
pointing at pictures and icons. He enjoyed activities such as running and singing. He
was attending a special school, and his individualized education plan (IEP) report noted
he had improved “with his behavior and tantrums,” was attending school regularly, and
was “very healthy, and happy to learn.” He was doing well in his foster family‟s home.
His foster parents described him as a sweet child, and they loved him. They had
expressed an interest in adopting him in the past but were, at the time of the report,
interested in obtaining guardianship of him.
       Mother was regularly attending weekly one-hour supervised visits with the
children. She was affectionate with them, talked to them, brought them food and
beverages, and told them she loved them. She was inappropriate at times and had poor
boundaries. She continued to make allegations at almost every visit that H.G. was being
abused. She also “touched [H.G.‟s] genitals, and . . . call[ed] [him] her lover.” She
would tell the children that she had a new home and that they were coming home with
her. She continued to bring “junk food and sodas for the children,” even after being
asked to bring healthy snacks and drinks. J.G. had diarrhea “after 99% of his visits” with
Mother. The children made “a huge mess with food particles all over the room” and
Mother did not clean up after them. If Mother was upset about something, she discussed
them in front of the children, even after being asked not to do so. The Department
believed Mother did not fully understand the children‟s special needs and was incapable
of caring for them. She was unemployed and unable to provide a safe home for them.
       The juvenile court held a contested section 366.26 hearing for H.G. on January 9,
2012. Social worker Franceen Rea testified regarding her concerns about Mother‟s
behavior at visits with the children. Rea did not believe Mother was ready for
unsupervised visits, as the children‟s disabilities left them vulnerable to abuse or neglect


                                               6
and Mother had not adequately treated her substance abuse issues. Rea had seen
Mother‟s apartment and testified it was “a nice place.” She was concerned, however, that
it was located on a busy street with a lot of traffic because of the children‟s tendency to
wander away. Mother testified she wanted the children to be able to visit her at her home
and that there was a dead bolt lock on her door to prevent the children from wandering
away. She had educated herself about autism and planned on attending an educational
seminar on autism. The juvenile court adopted the permanent plan of long-term foster
care for H.G. without terminating Mother‟s parental rights to H.G. The court continued
the section 366.26 hearing as to J.G.
       In its May 23, 2012 section 366.26 report, the Department recommended
terminating Mother‟s parental rights to J.G., with adoption as his permanent plan. The
Department had conducted an adoptability review for J.G. and had determined he was
adoptable due to his young age and good health, his ability to bond and attach to parental
figures, and because his developmental and medical needs were being met and his foster
parents were willing to adopt him. The foster parents had been married for 27 years and
had a strong committed marriage and good communication skills. They were in good
health, had eight grown children and a 14-year-old foster child with autism, and were
conservators for a 28-year-old man with Down‟s Syndrome, who they had taken care of
for 12 years. They lived in a six-bedroom, four-bath house, had a cabin in the woods,
were financially stable, and had excellent parenting skills. They had no criminal history
and no history of referrals for abuse or neglect. They loved J.G. “tremendously” and
wanted him to “become a permanent member of their family.”
       Over the course of his life, J.G. had lived with his foster family for a total of three
years and three months and had a trusting parent-child relationship with them. He was
attached to his foster parents, and they were protective of him. When he first arrived at
their house, he defecated and urinated all over the house, could not eat using utensils, and
grunted to communicate his needs. The foster parents had worked with J.G. on
appropriate toileting, eating, sign language, and social skills. They were meeting all of
J.G.‟s special needs and had demonstrated consistent, nurturing parenting skills. With


                                              7
their patience and love, J.G. had “come a long way since he was placed with them.” The
foster parents were fully aware of what autism entails and had a structured home
environment and good routines. They understand the legal and financial responsibilities
of adoption. They had supervised Mother‟s visits with J.G. and had a positive
relationship with her.
       At an August 31, 2012 section 366.26 hearing for J.G., social worker Rea testified
that while the prospective adoptive parents had previously expressed an interest in
providing permanency for J.G. through a guardianship, they had decided they wanted to
adopt him because they loved him, did not want him to be adopted by another family, did
not want Mother to have decision-making capabilities, and did not want to have to return
to court if Mother were to file petitions to undo the guardianship. Although the adoption
home-study of the prospective adoptive parents was not yet completed, Rea saw no
reason why the home study would not be approved. There were also no legal
impediments to the successful adoption of J.G. by the prospective adoptive parents. Rea
believed that if adoption with the prospective adoptive parents fell through, another
adoptive family could be located because of J.G.‟s age and good health, and because she
had previously located adoptive placements for dependent children with autism.
       Rea further testified that she had observed J.G.‟s interactions with Mother during
visits. Mother played with and talked to J.G., told him he was handsome and tickled him.
Although J.G. responded to Mother‟s affection, he did not initiate physical contact with
her or seek her out to meet his needs. H.G. and J.G. did not greet each other at the
beginning of visits, usually played independently, and did not show any affection towards
each other during visits. Rea had also observed J.G.‟s interactions with the prospective
adoptive parents. J.G. went up to the prospective adoptive parents frequently,
communicated with them through the use of sign language, and requested food from
them. He gave them hugs and kisses, cuddled with them, and appeared happy in their
care. J.G. had made great progress since being placed with the prospective adoptive
family. He used sign language instead of grunts and threw fewer tantrums. He was no
longer insisting on sleeping on the floor and ate healthier meals. Rea opined that neither


                                             8
the detriment of terminating parental rights nor the detriment of terminating J.G.‟s sibling
relationship with H.G. outweighed the benefits of adoption.
       On cross-examination by Mother‟s counsel, Rea testified that while children with
autism and developmental delays are more difficult to place, she had successfully placed
children with the same level of autism as J.G. in adoptive homes. She had observed
about 10 visits between Mother and J.G. that lasted one and a half to two hours each time.
It was common for autistic children to not initiate contact with their parents or siblings
because social interaction of autistic children is very different from that of other children.
Rea reiterated that adoption was recommended for J.G. because guardianship was a less
stable option, as Mother could petition the court to undo the guardianship. There was
also a legal preference for adoption. She acknowledged there were occasional cases in
which adoptive parents changed their minds and returned the children to the dependency
system.
       Mother testified that J.G. communicates with her using three sign language signs.
She otherwise understood his intentions because she is his mother and knows him. She
stated, for example, that she knew J.G. was happy when he got “real giggley.” He was
very happy at the beginning of visits and would run over and hug her. They also
snuggled, made eye contact, and ran across the room for hugs. She understood when he
was upset because he would throw tantrums, cry, and act disinterested. In response,
Mother would hug him and bring him something to calm him down. She believed H.G.
and J.G. were close but express their closeness in different ways due to their autism.
They watch and touch each other in passing and also engage in mischief together. In
contrast, they completely ignore other children who were strangers to them.
       Mother further testified that she believed the prospective adoptive parents were
taking good care of J.G. and had positive interactions with him. She preferred
guardianship over adoption because she had been adopted and believed adoption isolates
children from their biological families. She got along well with the prospective adoptive
parents and believed they could all coparent J.G. and that she could play an active role in



                                              9
his life. She added that she had held J.G.‟s educational rights and had been active in
attending his individualized education and in making educational decisions for him.
       The juvenile court found the sibling relationship exception to adoption did not
apply in this case because there was insufficient evidence of a strong enough bond
between H.G. and J.G. The court further found that the beneficial parent-child
relationship exception did not apply. Although Mother visited J.G. regularly and they
had a relationship that was “positive” and “one of affection,” the court did not believe
that severing that relationship would cause J.G. detriment sufficient to outweigh the
benefits of adoption. The court further found, by clear and convincing evidence, that J.G.
was generally and specifically adoptable. The court terminated Mother‟s parental rights
to J.G. as well as the parental rights of all unknown fathers of J.G.
                                        DISCUSSION
                                       Autism expert
       Mother contends the juvenile court erred in not appointing an autism expert
because, without the benefit of such expert testimony, the court was incapable of
adequately evaluating her relationship with J.G., who was autistic and formed
attachments differently from children with typical development. Mother forfeited the
contention by failing to raise the issue below. A reviewing court ordinarily will not
consider a challenge to a ruling if an objection could have been made but was not made
in the trial court. (In re S.B. (2004) 32 Cal.4th 1287, 1293, overruled on another ground
in In re S.J. (2008) 167 Cal.App.4th 953, 962.) While the appellate court has discretion
to excuse forfeiture, our Supreme Court has said that “the appellate court‟s discretion
should be exercised rarely and only in cases presenting important legal issues.” (Ibid.)
The discretion should be exercised with special care in dependency cases since they
involve children and considerations such as permanency and stability are of paramount
importance. (Ibid.)
       Mother acknowledges she did not object to the lack of expert testimony but asserts
we should nevertheless address her contention because “[w]hether expert testimony is
required before terminating parental rights for a severely autistic child is an important


                                             10
issue of law. This is especially true since the incidence of autism has increased so
dramatically in the last 50 years . . . .” We disagree. Although Mother has framed her
contention in terms of the lack of an autism expert, what she is essentially arguing is that
the juvenile court erred in not ordering and considering a bonding study regarding her
relationship with J.G. It is settled that a juvenile court has no statutory obligation to order
a bonding study before terminating parental rights (In re Richard C. (1998) 68
Cal.App.4th 1191, 1195) and that a parent forfeits the right to complain about the lack of
a bonding study on appeal where he or she does not raise it below (In re Lorenzo C.
(1997) 54 Cal.App.4th 1330, 1339). Thus, this is not one of those rare instances in which
a reviewing court should exercise its discretion to excuse a party‟s failure to raise an
issue below.
       In any event, even assuming the issue was not forfeited, we would conclude the
juvenile court did not abuse its discretion. (In re Jennifer J. (1992) 8 Cal.App.4th 1080,
1084 [juvenile court has discretion to appoint an expert to evaluate the child‟s bond to the
parent].) In evaluating whether a juvenile court erred in not appointing an expert, “[t]he
applicable standard of review is whether, under all the evidence viewed in a light most
favorable to the juvenile court‟s action, the juvenile court could have reasonably
refrained from ordering a bonding study.” (In re Lorenzo C., supra, 54 Cal.App.4th at
p. 1341.) Expert witnesses are necessary only where “expert evidence is or may be
required,” and their testimony is limited to “a subject that is sufficiently beyond common
experience that the opinion of an expert would assist the trier of fact.” (Evid. Code,
§§ 730, 801, subd. (a).)
       Here, the issue before the court was whether J.G. had a parental relationship to
Mother that was so strong that he would suffer detriment that outweighed the benefits of
adoption if parental rights were terminated. The record shows that J.G. demonstrated
attachment behavior that was within the common experience of a lay person. J.G. had
lived with his prospective adoptive parents for almost half of his life. He was attached to
his foster parents; they met his day-to-day needs and were protective of him. He went up
to the prospective adoptive parents frequently and used sign language to communicate his


                                              11
needs to them. He displayed affection for his prospective adoptive parents by hugging,
kissing, and cuddling with them, and was the one who initiated those acts. In contrast,
Rea, who had observed approximately 10 visits between Mother and J.G., testified that
she never saw J.G. seek out Mother‟s attention for his needs. She did not observe him
initiate affection towards her. Because the strength and quality of J.G.‟s relationship to
Mother was an assessment that could be made within ordinary experience, no expert was
necessary in deciding whether J.G.‟s bond with Mother was so strong that the detriment
that would result from severing that bond outweighed the benefits of adoption.
                      Beneficial parent-child relationship exception
       Mother contends the juvenile court erred in finding that the beneficial parent-child
relationship exception to termination of parental rights did not apply. We disagree.
       The statutory exception urged by Mother provides that once a child is found to be
adoptable, parental rights must be terminated unless the court finds that termination
would be detrimental to the child because “[t]he parents have maintained regular
visitation and contact with the child and the child would benefit from continuing the
relationship.” (§ 366.26, subd. (c)(1)(B)(i), italics added.) “Interaction between natural
parent and child will always confer some incidental benefit to the child. The significant
attachment from child to parent results from the adult‟s attention to the child‟s needs for
physical care, nourishment, comfort, affection and stimulation.” (In re Autumn H. (1994)
27 Cal.App.4th 567, 575.) Thus, showing the child would derive some benefit from
continuing a relationship maintained during periods of visitation with the parent is not
sufficient where that relationship does not meet the child‟s need for a parent. (In re
Jasmine D. (2000) 78 Cal.App.4th 1339, 1350; In re Angel B. (2002) 97 Cal.App.4th 454,
468 [“for the exception to apply, the emotional attachment . . . must be that of parent and
child rather than one of being a friendly visitor or friendly nonparent relative, such as an
aunt”].) “[F]requent and loving contact” alone is not sufficient. (In re Beatrice M.
(1994) 29 Cal.App.4th 1411, 1418-1420.) A parent‟s failure to progress beyond
monitored visitation with a child and to fulfill a “meaningful and significant parental
role” justifies an order terminating parental rights. (In re Andrea R. (1999) 75


                                             12
Cal.App.4th 1093, 1109.) It is the parent‟s burden to prove the exception. (Evid. Code,
§ 500; In re Erik P. (2002) 104 Cal.App.4th 395, 401.)
       Here, Mother had regular supervised visits with J.G. She testified she had
educated herself about autism, communicated with J.G. using three sign language signs,
and understood him because she was his mother. She exhibited affection towards him,
played with him and tickled him, and told him she loved him. The record shows,
however, that Mother did not occupy a beneficial parental role in J.G.‟s life. She acted
inappropriately during visits and had poor boundaries, including discussing issues
relating to the dependency action in front of the children and telling them they could
come home with her to her new home. She continued to bring “junk food and sodas”
after being asked to bring healthy snacks and drinks despite the fact that J.G. had stomach
problems “after 99%” of the visits. Instead of spending the visitation time bonding with
her children, she inspected H.G. and made unfounded allegations of abuse at almost
every visit and refused to acknowledge that H.G. was engaging in self-injurious behavior.
Moreover, there was evidence that J.G. did not initiate contact with Mother and did not
seek her out to fulfill his needs in the way that he did with his prospective adoptive
parents, who had taken care of him and had met all of his special needs for about half of
his life. At best, the evidence showed that Mother and J.G. shared an emotional bond,
but that this was not enough to establish the beneficial parent-child relationship exception
to termination of parental rights.
       In re S.B. (2008) 164 Cal.App.4th 289 and In re Scott B. (2010) 188 Cal.App.4th
452, upon which Mother relies, are readily distinguishable. In In re S.B., the father
“ „demonstrate[d] empathy and the ability to put himself in his daughter‟s place to
recognize her needs‟ ” and was in compliance with “ „every aspect‟ ” of his case plan.
(164 Cal.App.4th at pp. 294, 298.) Although the child‟s grandmother, with whom the
child lived, assumed the “more parental role,” the father had been the child‟s primary
caregiver for three years and they shared an “emotionally significant relationship” in
which the child “derived comfort, affection, love, stimulation and guidance from her
continued relationship with [her father].” (Id. at pp. 295, 296, 300.) In In re Scott B., the


                                             13
child, who was also autistic, had lived with his mother for nearly all of his life—nine out
of 11 years. (188 Cal.App.4th at pp. 459, 471.) He was strongly bonded to his mother
and drew stability from the consistency of their visits; it was “clear from the record” he
would not be able to endure any interruption to the visits. (Id. at p. 471.) When he
learned that he might be adopted by his foster family, his behavior regressed to growling
and biting. (Id. at p. 458.) He was always clear in his desire to live with his mother and
was adamant at the section 366.26 hearing that he did not want to be adopted. (Id. at
p. 464.) Here, there was no evidence of a similarly strong bond between Mother and J.G.
and there was nothing in the record indicating J.G. would suffer similar detriment if
Mother‟s parental rights were terminated. The juvenile court properly determined that
Mother had not met her burden of proving that the beneficial parent-child-relationship
exception applied.
                                        Adoptability
       Mother contends the evidence was insufficient to establish that J.G. was adoptable.
We reject the contention.
       “If the court determines, based on the assessment . . . and any other relevant
evidence, by a clear and convincing standard, that it is likely the child will be adopted,
the court shall terminate parental rights and order the child placed for adoption.”
(§ 366.26, subd. (c)(1).) Determination of whether a child is likely to be adopted focuses
first upon the characteristics of the child, e.g., whether the child‟s age, physical condition,
and emotional state make it difficult to find a person willing to adopt the child. (In re
Sarah M. (1994) 22 Cal.App.4th 1642, 1649.) “[T]here must be convincing evidence of
the likelihood that adoption will take place within a reasonable time.” (In re Brian P.
(2002) 99 Cal.App.4th 616, 624.)
       It is not necessary that the child already be in a potential adoptive home or that
there be a proposed adoptive parent “waiting in the wings.” (In re Jennilee T. (1992) 3
Cal.App.4th 212, 223, fn. 11.) However, the fact that a prospective adoptive parent has
“expressed interest in adopting a dependent child, constitutes evidence that the child‟s
age, physical condition, mental state, and other relevant factors are not likely to dissuade


                                              14
individuals from adopting the child.” (In re A.A. (2008) 167 Cal.App.4th 1292, 1312.) In
other words, a prospective adoptive parent‟s willingness to adopt generally indicates the
child is likely to be adopted by that family or some other family in a reasonable time.
(In re Lukas B. (2000) 79 Cal.App.4th 1145, 1154.)
       When the sufficiency of the evidence to support a finding is challenged on appeal,
even where the standard of proof in the juvenile court is clear and convincing evidence,
we must determine if there is any substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—to support the conclusion of the trier of fact.
(In re Angelia P. (1981) 28 Cal.3d 908, 924.) In making this determination, we resolve
all conflicts in favor of the prevailing party. Issues of fact and credibility are questions
for the trier of fact, and we do not reweigh the evidence when assessing its sufficiency.
(In re S.C. (2006) 138 Cal.App.4th 396, 415.)
       Here, substantial evidence supports the juvenile court‟s finding that J.G. is
generally adoptable. J.G. was only seven years old at the time of the second contested
section 366.26 hearing. He had various developmental delays but his condition had
stabilized and his needs were being met by support services at North Bay Regional
Center and the Office of Education. He had made significant progress while in his
prospective adoptive parents‟ care. He had learned how to use sign language, gestures,
and a communication system—rather than grunting or throwing tantrums—to
communicate his needs. He was attending a special school regularly, was “very healthy,
and happy to learn.” He was not toilet trained but was using pull-up diapers, and was
working on using utensils to eat. He had shown an ability to form parental attachments,
as he initiated contact with his prospective adoptive parents, was affectionate towards
them, communicated his needs to them through the use of sign language and other
communication systems, and appeared happy in their care. J.G.‟s prospective adoptive
parents wanted to adopt him, and social worker Rea, who had 18 years of experience as a
child welfare social worker and nine years of experience in the adoptions unit
specifically, opined that if the prospective adoptive parents were not able to adopt J.G.,
she would be able to find other families who wished to adopt J.G. She acknowledged


                                              15
that children with autism and developmental delays are more difficult to place, but
testified that she had successfully placed children with the same level of autism as J.G. in
adoptive homes.
       Mother asserts it is questionable whether the prospective adoptive parents had
made a “full commitment” to adopting J.G. because they wavered between legal
guardianship and adoption in the past, and because their stated reasons for ultimately
deciding to adopt J.G. did not adequately “explain why they changed their minds.”
Although, as noted, a prospective adoptive parent‟s “expressed interest” in adopting the
child constitutes evidence the child is likely to be adopted (see In re A.A., supra, 167
Cal.App.4th at pp. 1311-1312), there is no requirement that the prospective adoptive
parents demonstrate a “full commitment” to adopting the child before the child can be
found to be adoptable.2 Here, there is no question that the prospective adoptive parents,
at the very least, had “expressed interest” in adopting J.G. There was substantial
evidence supporting the juvenile court‟s finding of adoptability.
                                       DISPOSITION
       The order terminating Mother‟s parental rights to J.G. is affirmed.




2
  The law does not require a juvenile court to find a dependent child “generally
adoptable” or “specifically adoptable” before terminating parental rights. (In re A.A.,
supra, 167 Cal.App.4th at p. 1313.) “All that is required is clear and convincing evidence
of the likelihood that the dependent child will be adopted within a reasonable time.”
(§ 366.26, subd. (c)(1); In re Zeth S. (2003) 31 Cal.4th 396, 406.)


                                             16
                                 _________________________
                                 McGuiness, P. J.


We concur:


_________________________
Pollak, J.


_________________________
Siggins, J.




                            17